         Case 1:18-cv-09509-GBD Document 15 Filed 12/14/18 Page 1 of 1
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     December 14, 2018

VIA ECF
Honorable George B. Daniels
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

           Re: Christopher Queros et al. v. Elizabeth DeVos, 18 Civ. 9509 (GBD)

Dear Judge Daniels:

        I write on behalf of Elizabeth DeVos, Secretary of the United States Department of
Education, the defendant in the above-referenced case. Plaintiffs served their complaint on this
Office on October 19, 2018; accordingly, Defendant’s response is due by December 18, 2018.
See Fed. R. Civ. P. 12(a)(2). Because Defendant is still working to gather relevant information
to respond to Plaintiffs’ complaint, I write respectfully to seek an extension of that deadline to
January 4, 2019. This is Defendant’s first request for an extension. Plaintiffs consent to this
request.

       We thank the Court for its consideration of this request.

                                                           Respectfully submitted,

                                                           GEOFFREY S. BERMAN
                                                           United States Attorney
                                                           Southern District of New York
                                                           Counsel for Defendant

                                                  By:      /s/ Rachael L. Doud
                                                           RACHAEL L. DOUD
                                                           Assistant United States Attorney
                                                           86 Chambers Street, Third Floor
                                                           New York, New York 10007
                                                           Tel.: (212) 637-3274
                                                           Fax: (212) 637-2686
                                                           rachael.doud@usdoj.gov
